     Case 2:13-cv-00234-MLCF-JVM Document 172 Filed 05/21/19 Page 1 of 1



                           UNITED STATES DISTRICT COURT
                       FOR THE EASTERN DISTRICT OF LOUISIANA

 MARKLE INTERESTS, LLC
                                                   Civil Action No. 13-cv-234
        Plaintiff,                                    c/w 13-cv-362 and 13-cv-413

        v.                                         Pertains to ALL CASES

 UNITED STATES FISH AND WILDLIFE                   Section F
 SERVICE, ET AL.                                   Judge Martin L.C. Feldman

        Defendants.



                                             ORDER

       Considering the foregoing Second Joint Motion for Continuance:

       IT IS HEREBY ORDERED that the Motion is GRANTED. The Court’s briefing

schedule (Rec. Doc. 166), which had been continued until May 30, 2019 (Rec. Doc. 170), is hereby

continued for an additional thirty days such that any motion to remand or for summary judgment

must be filed not later than July 1, 2019.

       NEW ORLEANS, LOUISIANA, this _______day
                                      21st     of ____________________,
                                                          May           2019.



                                                         _______________________________
                                                                      JUDGE
